United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 6, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50486
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAMON VELADOR-RIVERA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. P-02-CR-217-ALL
                          --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramon Velador-Rivera appeals from his convictions for

importation of less than 50 kilograms of marijuana and of

possession with intent to distribute less than 50 kilograms of

marijuana.     Velador was sentenced to 27 months’ imprisonment and

three-year terms of supervised release on each count, the terms

to run concurrently.

     Velador argues that the evidence was insufficient to support

his convictions because it did not show that he knowingly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50486
                                 -2-

imported and possessed the marijuana found in the hidden

compartments of the furniture that he was transporting.

     In cases involving contraband found in hidden compartments

in a vehicle, control over the vehicle by itself does not support

an inference of guilty knowledge.     United States v. Diaz-Carreon,

915 F.2d 951, 954 (5th Cir. 1990).    There must be additional

evidence indicating guilty knowledge.      Id.

     There was additional evidence to support an inference that

Velador had knowledge that the marijuana was concealed in the

furniture that he was transporting.    Velador’s conflicting

statements made to agents about the ownership of the furniture

and his implausible story that he agreed to carry furniture over

the border for an unknown person, despite receiving warnings of

the danger of doing so, was indicative of guilty knowledge.      In

light of the conflicting statements and implausible story, the

large quantity of drugs being carried also supported an inference

of guilt.   See United States v. Ramos-Garcia, 184 F.3d 463, 466

(5th Cir. 1999).   Further, Velador’s statement following his

arrest that his passengers knew nothing about the furniture was

evidence that he was aware of the presence of the contraband.

     Velador’s intent to distribute the drugs he possessed

could be inferred from the large quantity of drugs that he was

transporting.   See   United States v. Kates, 174 F.3d 580, 582

(5th Cir. 1999).
                          No. 03-50486
                               -3-

     When all the evidence is viewed in the light most favorable

to the government, and with deference to all reasonable

inferences drawn by the district court, there was substantial

evidence to support the finding that Velador knowingly imported

marijuana into the United States and that he possessed the

marijuana with the intent to distribute it.   United States v.

Ybarra, 70 F.3d 362, 364 (5th Cir. 1995); United States v. Lopez,

74 F.3d 575, 577 (5th Cir. 1996).

     AFFIRMED.